Citation Nr: 1718540	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-33 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left wrist sprain status post left wrist surgery with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 2010.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded this matter to the RO for further development in June 2016.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the November 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's left wrist sprain status post left wrist surgery with surgical scar is manifested by pain and limitation of motion, complaints of weakness, stiffness, and diminished grip with objects over five pounds, with no evidence of ankylosis and normal muscle strength testing.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left wrist sprain status post left wrist surgery with surgical scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5214 and 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran is appealing the initial disability rating assigned for left wrist sprain status post left wrist surgery with surgical scar.  The July 2010 rating decision granted the Veteran's service connection claim for left wrist sprain status post left wrist surgery with surgical scar and therefore, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the July 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains service treatment records, VA treatment records, private treatment records, VA examinations dated in April 2010, July 2013, and October 2016, and lay statements from the Veteran.

The April 2010 VA examination report shows that the an oral history of the Veteran's left wrist disability was obtained and the Veteran was evaluated.  The September 2013 and October 2016 VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The September 2013 VA examiner did not document range of motion testing of the left wrist; however, the VA examiners in April 2010 and October 2016 documented in detail the Veteran's reported symptoms, the results of the clinical examinations (to include the results of range of motion testing) and the effect her symptoms left wrist sprain status post left wrist surgery with surgical scar have on her occupational functioning.  The October 2016 VA examination adequately addresses the issues raised in the June 2016 Board remand and therefore, there has been substantial compliance with the June 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Accordingly, the examinations are adequate for rating purposes.

Furthermore, the October 2016 examination addressed all rating criteria that are required to properly evaluate the service-connected left wrist disability.  The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of her painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that she is receiving the maximum rating for limitation of motion of the wrist and a higher rating requires ankylosis.  In Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations relating to limitation on range of motion are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Consequently, the holding of Correia is not for application in this case.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Crtieria and Analysis 

The Veteran contends she is entitled to higher disability for her service-connected left wrist sprain status post left wrist surgery with surgical scar.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating based on limitation of motion, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected left wrist sprain status post left wrist surgery with surgical scar is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2016).  Under this diagnostic code, limitation of motion of wrist evidence by palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees warrant a 10 percent disability rating.  This is the maximum disability rating under Diagnostic Code 5215.  

The Board has considered whether the Veteran is entitled to higher disability rating under other relevant diagnostic codes.  In this regard, Diagnostic Code 5214 evaluates ankylosis of the wrist.  The April 2010 and October 2016 VA examinations reveal that the Veteran does not have ankylosis of the left wrist.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5214.

The Veteran reported moderate to severe constant pain of the left wrist, with moderate to severe weakness, and moderate to severe stiffness of the left wrist.  See July 2010 VA examination.  She also revealed experiencing left wrist/distal forearm pain, occasional locking, or diminished grip associated with pushing, pulling, lifting, and/or grasping objects heavier than five pounds including turning a doorknob or opening a jar.  The July 2013 VA examiner showed that the Veteran's left hand grip was five out of five.  The October 2016 VA examination revealed that the Veteran did not have a reduction in left wrist muscle strength.  Flexion rate strength of the left wrist was five out five and extension rate strength of the left wrist was five out of five.  There was no evidence of muscle atrophy.  In light of the foregoing, the Board finds that evaluating the Veteran's left wrist disability under muscle injuries of the forearm and hand or disease of the nerve is not warranted.  

Furthermore, as noted, the regulations relating to limitation of motion and DeLuca are not for application, as the Veteran is receiving the highest rating for limitation of motion of the wrist and a higher rating requires ankylosis.
 
The Board has considered whether staged ratings are appropriate for the Veteran's left wrist sprain status post left wrist surgery with surgical scar.  The above evidence shows that left wrist disability has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that she has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of her service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that her left wrist disability results in unemployability.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected left wrist sprain status post left wrist surgery with surgical scar is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


